United States Court of Appeals
                     For the First Circuit


No. 11-1426

                      MAINE MEDICAL CENTER,

                      Plaintiff, Appellant,

                               v.

                         UNITED STATES,
                      Defendant, Appellee.


                          ERRATA SHEET

     The opinion of this Court issued on March 30, 2012,is amended
as follows:

     On the coversheet, replace "Robert William Metzler, Attorney,
Tax Division, Department of Justice, with whom Tamara W. Ashford,
Deputy Assistant United States Attorney, Renee W. Bunker, Ellen
Page DelSole, John A. Dudeck, Jr., Stephen T. Lyons, and Margaret
D. McGaughey were on brief, for appellee." with "Robert William
Metzler, Attorney, Tax Division, Department of Justice, with whom
Tamara W. Ashford, Deputy Assistant United States Attorney, Ellen
Page DelSole, John A. Dudeck, Jr., and Stephen T. Lyons were on
brief, for appellee."